Citation Nr: 1802712	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  09-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, Type II, to include as secondary to herbicide exposure.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for peripheral vascular disease, claimed as leg pain.

4. Entitlement to service connection for pes planus, claimed as feet pain. 

5. Entitlement to service connection for left ear hearing loss.

6. Entitlement to an initial compensable rating for service-connected status post nasal fracture with deviated septum.

7. Entitlement to an effective date prior to May 25, 2012 for the grant of service connection for post-operative rhinitis associated with status post nasal fracture with deviated septum.

8. Entitlement to an effective date prior to May 25, 2012 for the grant of service connection for residual scar associated with status post nasal fracture with deviated septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to January 1976.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue of entitlement to an initial compensable rating for service-connected status post nasal fracture with deviated septum was remanded by the Board in November 2016.  It has returned for adjudication.

A September 2017 rating decision granted service connection for sleep apnea.  A 50 percent rating was assigned from March 28, 2017.  The Veteran filed a notice of disagreement later that month with respect to the effective date.  The RO responded in November 2017 by advising the Veteran of how his appeal would be considered/developed and that a statement of the case was forthcoming.  In light of actions being taken by the RO, the Board finds no purpose would be served to Remand the matter at this time.  But see Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for diabetes mellitus, hypertension, and peripheral vascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's pre-existing pes planus was not aggravated by his period of active service.

2. The Veteran does not have left ear hearing loss for VA compensation purposes. 

3. The Veteran's service-connected status post nasal fracture with deviated septum does not cause obstruction of the nasal passages.  

4. On November 26, 2007, the Veteran filed a claim for "broken nose".  

5. The Veteran was first diagnosed with post operative rhinitis during the October 2012 VA examination.

6. The Veteran was first diagnosed with a residual scar, status post nasal fracture during the October 2012 VA examination.


CONCLUSIONS OF LAW

1. The criteria for service connection for pes planus have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

3. The criteria for an initial compensable disability rating for service connected status post nose fracture with deviated septum have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.97 Diagnostic Code 6502 (2017).

4. The criteria for an effective date prior to May 25, 2012, for the grant of service connection for post-operative rhinitis associated with status post nasal fracture with deviated septum have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.400 (2017).

5. The criteria for an effective date prior to May 25, 2012, for the grant of service connection for residual scar associated with status post nasal fracture with deviated septum have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded the claim for entitlement to an increased rating for a nasal fracture disability in November 2016 for additional development, including to obtain updated VA treatment records and afford the Veteran an examination to assess the current severity of the disability.  VA treatment records have been obtained an additional examination was provided in May 2017.  Accordingly, the Board finds that there has been substantial compliance with the November 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Since the Remand, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as organic diseases of the nervous system, e.g., sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

A. Pes Planus

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or diseases existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C. §§ 1111, 1137; VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Upon pre-induction examination in January 1974, clinical evaluation revealed "asymptomatic" pes planus.  As pes planus was noted on the Veteran's entrance examination, the Board determines that the presumption of soundness does not apply.  The question now turns to whether this pre-existing condition was aggravated by service.  38 U.S.C.A. § 1153.

In this regard, the service treatment records are absent of complaints or treatment for pes planus or any foot condition.  Further, the Veteran's January 1976 separation examination noted that the Veteran's feet were normal.  The file contains no evidence of a permanent worsening of the Veteran's bilateral pes planus.  Indeed, the Veteran does not even indicate a worsening of his pes planus symptomatology in service.     

The Board notes that the Veteran is competent to describe symptoms of current foot pain; however, the specific matter of the aggravation of the preexisting pes planus in service is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the Veteran is not shown to be other than a layperson without the appropriate training and expertise to determine etiology of a condition, he is not competent to provide a medical opinion upon which this claim turns.

Accordingly, based on the above, the Board determines that the record evidence is unequivocal in establishing that the Veteran's preexisting pes planus was not aggravated beyond its natural progression by service.  Service connection is not warranted and the claim is denied.

B. Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the evidence of record, the Veteran's DD 214 indicates that he served as a supply chain administration and operations specialist during his service.  He attributed his hearing loss to noise exposure due to multiple firings of the M-16 rifle.  In affording the Veteran the benefit of the doubt, the Board concedes that the Veteran was exposed to noise in service.

Notwithstanding his exposure to noise in service, after careful review of the evidence of record in light of the Veteran's contentions and the applicable law, the Board finds that his claim fails because left ear hearing loss is not shown for VA purposes at any time during the appeal period.

An audiology note from December 2012 states that the Veteran reported that his hearing was worse in the left ear than the right.  He was diagnosed with normal hearing sloping to mild high frequency sensorineural hearing loss.  His word recognition was "excellent".

During a January 2013 VA examination, the examiner noted that the Veteran provided inconsistent responses after repeated instructions.  He found the results were not valid for rating purposes.  The examiner noted that speech discrimination testing was not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate.  

During a May 2017 VA examination, pure tone threshold values were recorded as:

HERTZ (Hz)
500
1000
2000
3000
4000
Left ear
10 dB
15 dB
20 dB
15 dB
20 dB

The Veteran's speech discrimination score using the Maryland CNC word list was 100 percent in the left ear.  The examiner found the puretone test results valid for rating purposes and the word discrimination score appropriate for the Veteran.  The examiner diagnosed normal hearing in the Veteran's left ear.

The post-service audiometric examinations of record do not show hearing loss as defined by VA regulations at any time during the appeal period.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The only available pure tone measurements of the Veteran's hearing acuity from 2017 do not satisfy any of the three alternate bases for establishing hearing loss disability under 38 C.F.R. § 3.385.  The findings do not show a pure tone threshold in any critical frequency was 40 decibels or greater, that three or more frequencies were 26 decibels or greater, or that the speech recognition score was less than 94 percent.  Therefore, the Veteran does not have left ear hearing loss for which service connection could be awarded for VA purposes, notwithstanding that he may have had noticeable loss of hearing acuity.

The Veteran's claim for service connection for left ear hearing loss must be denied.

II. Increased Rating for Status Post Nasal Fracture

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected deviated septum is rated as non-compensable pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6502.  Under DC 6502, a 10 percent rating is warranted for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  This is the only schedular rating provided under this diagnostic code.

The evidence of record includes a May 2008 VA examination.  The examiner noted the Veteran's complaints of feeling congested on the right side since fracturing his nose in service.  The Veteran did not report a history of hospitalizations or surgery.  The current rhinitis symptoms were described as nasal congestion, itchy nose, and watery eyes while sinus symptoms included headaches, sinus pain, and sinus tenderness.  On observation, there were no signs of nasal obstruction or permanent hypertrophy of turbinates from bacterial rhinitis.  The examiner noted the Veteran stated he had problems not being able to breathe normally because he felt like there was some congestion on the right side.    

A private opinion from Dr. V.S. dated in September 2009 notes the Veteran's complaints of nasal congestion and nasal obstruction.  On examination, he had a mild deviated septum to the left with some "fairly significant" hypertrophy of his right inferior turbinate.  

During a VA examination in August 2012, the Veteran reported use of a daily nasal spray for control of his sinus condition.  Greater than 50 percent obstruction of the nasal passage on both sides was attributed to rhinitis.  The examiner noted specifically that the obstruction was not caused by the Veteran's deviated septum.  X-rays from that time showed a deviated septum with mucosal thickening.      


In November 2012, the Veteran had an ear nose and throat consultation for a nasal airway obstruction.  On examination, the Veteran's mucous membranes were moist and his turbinates were enlarged greatly, especially on the right.  A large left septal deviation was noted with a spur impacting the left inferior turbinate.  The assessment was septal deviation/nasal airway obstruction.

In July 2014, an ENT inpatient note indicates that the Veteran's septum was midline and the nasal mucosa normal with no lesions.

During a VA examination in May 2017, the examiner noted the Veteran's rhinitis causing greater than 50 percent obstruction of the nasal passage on both sides.  However, there was also the indication that at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  

The Board notes that the Veteran was awarded service connection for post operative rhinitis with a 10 percent disability rating from May 25, 2012 under Diagnostic Code 6522.  The factors enumerated in Diagnostic Codes 6502 and 6522 for a 10 percent disability rating overlap with one another, in that they both require 50-percent or more obstruction of both nasal passages or total obstruction of one nasal passage.  Although the May 2017 VA examiner attributed the Veteran's nasal obstruction to his deviated septum, simultaneous compensation for obstructed nasal passages due to a deviated nasal septum and to rhinitis amounts to pyramiding, that is, duplicate compensation for identical symptoms, which is prohibited.  See 38 C.F.R. § 4.14 (2017).  

For these reasons, a 10 percent disability rating under Diagnostic Code 6502 for obstruction due to a deviated septum is not warranted from May 25, 2012.  There are also no other applicable diagnostic codes under which to award the Veteran an increased rating.  There is no evidence of sinusitis, laryngitis, laryngectomy, aphonia, stenosis of the larynx, or injury of the pharynx to award an increased rating under Diagnostic Codes 6510-21.  The evidence does not show a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side due to a traumatic deviated septum prior to May 25, 2012.  Prior to that date nasal obstruction of at least 50 percent was not shown.  As the preponderance is against the Veteran's claim for an initial compensable rating for status post nasal fracture, the claim is denied.

III. Effective Dates

The Veteran is seeking an effective date earlier than May 25, 2012 for the grant of a service connection for post operative rhinitis and a residual scar, both associated with status post nasal fracture with deviated septum.   

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  If the claim for service connection is received within one year of a veteran's discharge from service, the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b)(2) (2017); see also Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(b)(2) (2017).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a) (2012); 38 C.F.R. § 3.151(a) (2017).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).

Historically, the Veteran filed a formal claim for service connection for a "broken nose" in November 2007.  In a June 2008 rating decision, the RO granted service connection for status post nasal fracture with deviated septum effective from November 2007.  The Veteran filed a notice of disagreement with respect to the rating assigned.  Thereafter, Veteran filed a supplemental claim for compensation on May 25, 2012, seeking an increased rating for "nose restriction."  In an October 2012 rating decision, the RO granted service connection for post operative rhinitis and a residual scar associated with status post nasal fracture with deviated septum, effective May 25, 2012.   

The Veteran disagrees with the effective date assigned for service-connected post operative rhinitis and residual scar.  He argues that service connection for rhinitis and the scar should date back to 2007, the effective date of his initial grant of service connection for status post nasal fracture.  

During a May 2008 VA examination, the VA examiner noted symptoms of rhinitis and found that there "may" be a component of allergic rhinitis, but indicated that there were no signs of nasal obstruction or permanent hypertrophy of turbinates from bacterial rhinitis.  There was also no notation of a scar on the Veteran's nose.

The Veteran submitted a September 2009 statement from Dr. V.S. indicating that she examined the Veteran for his complaints of nasal congestion and obstruction.  Intranasally, Dr. V.S. found a "mild deviated septum to the left" and "fairly significant hypertrophy of his right inferior turbinate."  There is no diagnosis of rhinitis or notation of a scar.  

During an August 2012 VA examination, the examiner diagnosed the Veteran with post operative rhinitis and residual scar related to the Veteran's status post nasal fracture with deviated septum.  On examination, greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis was observed.  The Veteran's scar was indicated to be on the right side of the nose and measured 0.5 centimeters by 0.2 centimeters. 

As noted above, the law provides that the effective date of a claim filed after one year from discharge is the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400(b)(2) (2017).  In this case, the Veteran filed his claim more than one year following discharge and was diagnosed with post operative rhinitis and a residual scar 5 years later, in October 2012.  There is no evidence or argument to support an effective date for these grants of service connection prior to May 25, 2012. 

 In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to an effective date earlier than May 25, 2012, for the grants of service connection for post operative rhinitis and a residual scar, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for pes planus is denied.  

Service connection for left ear hearing loss is denied.  

An initial compensable disability rating for service connected status post nose fracture with deviated septum is denied.  

An effective date prior to May 25, 2012, for the grant of service connection for post-operative rhinitis associated with status post nasal fracture with deviated septum is denied.

An effective date prior to May 25, 2012, for the grant of service connection for residual scar associated with status post nasal fracture with deviated septum is denied.  


REMAND

In an August 2014 statement, the Veteran alleged that he was exposed to herbicide agents (specifically Agent Orange) while in Cherry Point, North Carolina from March to April 1974.  The Veteran's service personnel records indicate that he was based in Parris Island, South Carolina from March to April 1974.  However, when a veteran asserts exposure to herbicide agents in a location other than the Republic of Vietnam, Thailand, Korea, or Johnston Island, there is a specific procedure to verify such exposure set forth in the Adjudication Procedures Manual, M21-1MR (M21-1) Part IV.ii.1.H.7.a (August 7, 2015).  It does not appear that his assertions were verified according to this procedure.  Therefore, in order to prevent prejudice to the Veteran, the RO must reattempt to verify his claimed herbicide agent exposure.

VA regulations allow that some specifically enumerated disorders may be presumed related to herbicide agent exposure, including diabetes mellitus, and that service connection may be granted on this basis.  38 C.F.R. §§ 3.307 & 3.309.  However, even if a disorder is not presumed related to such exposure, the Veteran may still establish service connection for any disorder based on herbicide agent exposure when there is proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  As such, all of the remaining claimed conditions (diabetes mellitus, hypertension, and peripheral vascular disease) should be remanded pending verification of herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1. Request from the Veteran all relevant information regarding his asserted herbicide agent exposure.  For any exposure asserted while the Veteran served at Cherry Point, North Carolina or Parris Island, South Carolina, the RO should ensure that all provisions of the M21-1 are followed regarding verifying such exposure.  See, e.g., M21-1 Part IV.ii.1.H.7.a (August 7, 2015).

2. Thereafter, the RO should also take any other action it finds necessary to adequately adjudicate the claims.  After all actions are completed, if the claims are not fully granted, a supplemental statement of the case should be sent to the Veteran and his representative addressing the issues on appeal, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


